Case 2:21-cv-03617-KM-ESK Document 28 Filed 09/15/21 Page 1 of 6 PageID: 108




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


YANILDA ANNETTE TORO,

                Plaintiff,
                                                 Civ. No. 21-03617 (KM) (ESK)
v.
                                                             OPINION
UNITED STATES DEPARTMENT OF
AGRICULTURE,

                Defendant.



KEVIN MCNULTY, U.S.D.J.:
          Yanilda Annette Toro, alleging injuries to herself and her daughters, has
filed a complaint which, as amended, names only the U.S. Department of
Agriculture (“USDA”) as a defendant. The Court granted in forma pauperis
(“IFP”) status. For the reasons expressed below, Toro’s complaint will be
dismissed on initial screening. Even as supplemented by Toro’s other
submissions, the complaint does not state an intelligible claim and does not
provide a basis for this Court’s jurisdiction. The complaint is therefore
dismissed without prejudice.
     I.      Background1
          Toro filed her first complaint against the USDA and other defendants on
February 26, 2021. (DE 1). On March 3, 2021, the Court granted Toro’s
application to proceed IFP without payment of fees under 28 U.S.C. § 1915.



1      For ease of reference, certain key items from the record will be abbreviated as
follows:
                “DE_”             =      Docket Entry in this Case
                “Compl.”          =      Complaint (DE 2)
                “Am. Compl.”      =      Amended Complaint (DE 15)
                “Sec. Am. Compl.” =      Second Amended Complaint (DE 23)

                                           1
Case 2:21-cv-03617-KM-ESK Document 28 Filed 09/15/21 Page 2 of 6 PageID: 109




(DE 2). On June 28, 2021, Toro filed an amended complaint in which she listed
the “Federal Department of Agriculture” as the sole defendant.2 (DE 15). On
July 27, 2021, Defendant USDA filed a motion to dismiss Toro’s amended
complaint for want of proper jurisdiction, Fed. R. Civ. P. 8(a)(1) and 12(b)(1), as
well as lack of a short, plain statement of the claim and failure to state a claim
upon which relief can be granted, Fed. R. Civ. P. 8(a)(2) and 12(b)(6). (DE 19).
On July 29, 2021, Toro submitted a letter that I construed as a motion for
default and denied. (DE 20, 21). On August 9, 2021, Toro filed a second
amended complaint, again listing the USDA as the sole defendant, and
submitted another application to proceed IFP.3 (DE 22, 23). On August 17,
2021, the USDA submitted a letter to the Court indicating that it did not
consent to Toro’s amendments to her complaint and reserved its right to assert
“all appropriate defenses” to her second amended complaint. (DE 25). In letters
received by the Court on September 7 and September 14, 2021, Toro reiterated
that she sought a motion for default against USDA but did not explicitly
respond to either USDA’s motion to dismiss or letter dated August 17. (DE 26).
In light of Toro’s pro se status, I have accepted the second amended complaint,
but I have also reviewed the factual allegations of the prior complaints. I
construe all of Toro’s letter submissions as her response to USDA’s motion to
dismiss her complaint or USDA’s opposition to further amendment.

   II.       Standard of Review
         Every case, of course, must fall within the court’s subject matter
jurisdiction, and the court must raise the jurisdictional issue sua sponte where
appropriate. See Liberty Mut. Ins. Co. v. Ward Trucking Co., 48 F.3d 742, 750
(3d Cir. 1995); Fed. R. Civ. P. 12(h)(3).




         2      The other defendants named in the original version of the complaint were
never served.
         3      That application is redundant, as Toro has already been granted IFP
status.

                                            2
Case 2:21-cv-03617-KM-ESK Document 28 Filed 09/15/21 Page 3 of 6 PageID: 110




      In addition, because the Court has granted IFP status, I am obligated to
screen the allegations of Toro’s complaint to determine whether it:

      (i) is frivolous or malicious;

      (ii) fails to state a claim on which relief may be granted; or

      (iii) seeks monetary relief against a defendant who is immune from
      such relief.

28 U.S.C. § 1915(e)(2)(B). That screening provision applies to all individuals
who are proceeding in forma pauperis. See, e.g., Grayson v. Mayview State
Hosp., 293 F.3d 103, 114 n.19 (3d Cir. 2002) (non-prisoner indigent plaintiffs
are “clearly within the scope of § 1915(e)(2)”).
      “The legal standard for dismissing a complaint for failure to state a claim
pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a
complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).” Schreane v.
Seana, 506 F. App'x 120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229 F.3d
220, 223 (3d Cir. 2000)). That standard is set forth in Ashcroft v. Iqbal, 556
U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), as
explicated by the United States Court of Appeals for the Third Circuit. A
complaint must contain “a short and plain statement” both “of the grounds for
the court’s jurisdiction” and of “the claim showing that the pleader is entitled to
relief.” Fed. R. Civ. Pro. 8(a). A plaintiff’s obligation under Rule 8 thus requires
“more than labels and conclusions” or a “blanket assertion[] of entitlement to
relief”—a plaintiff must state a claim for relief that is “plausible on its face” and
alleges facts that are sufficient “to raise a right to relief above the speculative
level.” Twombly, 550 U.S. at 555 & n.3, 570; Phillips v. Cty. of Allegheny, 515
F.3d 224, 231-32, 234 (3d Cir. 2008). This facial-plausibility standard is met
“when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.”
Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). In making that
assessment, a court accepts the facts alleged in the pleading as true and draws

                                          3
Case 2:21-cv-03617-KM-ESK Document 28 Filed 09/15/21 Page 4 of 6 PageID: 111




all reasonable inferences in favor of the non-moving party. N.J. Carpenters &
the Trs. Thereof v. Tishman Constr. Corp. of N.J., 760 F.3d 297, 302 (3d Cir.
2014).
      The court will be more forgiving of complaints filed pro se and construe
their allegations liberally. Haines v. Kerner, 404 U.S. 219 (1972). Pro se
complaints are nonetheless bound to the “essential obligation” of facial
plausibility. Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir. 2019); see also
Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013) (noting that a pro se
complaint is “construed liberally ‘to raise the strongest arguments [it]
suggest[s],” but must still “state a plausible claim for relief” (citations omitted)).

   III.   Discussion
      Toro’s complaints fail to properly allege subject matter jurisdiction and
fail to articulate an intelligible claim entitling Toro to relief in federal court.
      The focus of Toro’s claims has shifted over the course of her filings, and
their nature is at times difficult to discern, but many of her allegations seem to
concern events surrounding her pregnancy approximately seventeen years ago.
Toro maintains that in late 2004, while she was hospitalized, she gave birth to
twin daughters by caesarean delivery but that medical personnel seriously
injured her during the procedure and then only gave her one of her daughters,
never letting her see the second. (Compl. at 3; Am. Compl. at 3-5). She claims
that she subsequently lost custody of her first daughter after a doctor
assaulted Toro and had her committed to a psychiatric facility.4 (Am. Compl. at
1-2). Further, Toro also alleges that staff from either the hospital or psychiatric
facility forced her to abort other pregnancies, (Compl. at 3; Am. Compl. at 2),
and advised both her and her daughter to use medications that caused them
hormonal problems, resulting in, inter alia, inappropriate behavior (Sec. Am.
Compl. at 5-6). Toro states that she met her second, lost, daughter while
psychiatrically institutionalized and now seeks custody of both daughters


      4       Her address of record suggests that she currently resides in such a State
psychiatric facility.
                                           4
Case 2:21-cv-03617-KM-ESK Document 28 Filed 09/15/21 Page 5 of 6 PageID: 112




(Compl. at 3; Am. Compl. at 1, 3-4), along with monetary damages of $450
billion (Sec. Am. Compl. at 1, 6).
      Toro indicates that the basis for subject matter jurisdiction is that a
federal question has been presented and that the U.S. government is a
defendant.5 (Compl. at 2; Am. Compl. at 3; Sec. Am. Compl. at 1, 4). Of course,
jurisdiction may be present if a federal question has been presented or if the
federal government is appropriately sued and has waived immunity. I cannot
conclude from this complaint that either of those conditions are met. In that
respect, the jurisdictional inquiry tends to merge with the question of whether
any cause of action has been stated against this defendant.
      Toro’s claims regarding alleged injuries to her and her daughters might
be seen as ones for medical malpractice, personal injury, and child custody,
which would be matters of state law. Even as to these, however, she fails to
make specific factual allegations that would permit a response from the USDA.6
(Compl. at 3-4, Am. Compl. at 1-5, Sec. Am. Compl. at 5-6, 14). The complaint
fails to state a claim, to the point that it falls short of permitting the Court to
conclude that it arises under the Constitution, laws, or treaties of the United
States. See 28 U.S.C. § 1331. A fortiori it fails the screening standard of 28
U.S.C. § 1915(e)(2)(B). Moreover, the complaint—whether viewed substantively
or through the lens of standing doctrine—fails to connect any alleged injury to
anything the USDA might have done or omitted to do. The facts alleged in
Toro’s complaints do not yield any reasonable inference that USDA, even
assuming it could be sued in this court, is “liable for the misconduct alleged.”
See Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).


      5       Toro’s initial complaint erroneously indicated that the basis for subject
matter jurisdiction was that the U.S. government was a plaintiff, but this error was
corrected in her subsequent amended complaints. (Compl. at 2; Am. Compl. at 3; Sec.
Am. Compl. at 1, 4).
      6      Toro also categorized her suit inconsistently as a consumer credit claim,
(Compl. at 13), civil rights claim (Am. Compl. at 7), and
healthcare/pharmaceutical/personal injury/products liability claim (Sec. Am. Compl.
at 1).

                                           5
Case 2:21-cv-03617-KM-ESK Document 28 Filed 09/15/21 Page 6 of 6 PageID: 113




         I conclude that Toro’s assertion of jurisdiction is at best highly doubtful,
that she has failed to present a facially plausible claim, and that she has failed
to present a claim upon which this Court may grant relief. Thus, in accordance
with 28 U.S.C. § 1915(e), I will dismiss Toro’s complaint at the screening stage.

   IV.      Conclusion
         For the reasons stated above, the complaint is DISMISSED upon initial
screening pursuant to 28 U.S.C. § 1915(e). The dismissal is without prejudice.
An appropriate order accompanies this opinion.
Dated: September 15, 2021


                                         /s/ Kevin McNulty
                                         ____________________________________
                                         Kevin McNulty
                                         United States District Judge




                                           6
